Citation Nr: 0519994	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for peptic ulcer 
disease, to include as secondary to the service-connected 
PTSD.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  By 
a November 2002 rating decision, the RO denied the veteran's 
ulcer claim.  Thereafter, by a March 2003 rating decision, 
the RO granted an increased rating of 50 percent for the 
veteran's PTSD, effective December 5, 2002.  The veteran 
appealed, contending that service connection was warranted 
for his peptic ulcer disease, and that he was entitled to a 
rating in excess of 50 percent for his PTSD.

The Board notes that the veteran's Statement of the Case 
(SOC) also included the issue of entitlement to special 
monthly pension at the housebound rate.  However, the veteran 
indicated in his January 2004 Substantive Appeal that he only 
wanted to appeal the PTSD and ulcer claims.  See 38 C.F.R. 
§§ 20.200, 20.202.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that additional development 
is necessary regarding the veteran's claim of service 
connection for peptic ulcer disease.  Accordingly, this claim 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the veteran's PTSD claim has been 
completed.

2.  The veteran's PTSD is manifest by anxiety, depression, 
chronic sleep impairment, and difficulty in establishing and 
maintaining effective work and social relationships.

3.  The veteran's PTSD is not manifest by deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control with periods of 
violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and/or 
the inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As mentioned above, for the reasons addressed in the REMAND 
portion of this decision, the Board concludes that additional 
development is necessary in regard to the veteran's ulcer 
claim.  With respect to the PTSD claim, the Board finds that 
the VCAA provisions have been considered and complied with.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  Consequently, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in January 2002, which was clearly 
before the March 2003 rating decision which is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for the benefit sought, informed the veteran of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the December 
2003 SOC, and the February 2004 Supplemental Statement of the 
Case (SSOC), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the criteria for evaluating the veteran's PTSD.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  He specifically indicated on his January 2004 
Substantive Appeal that he did not want a Board hearing in 
conjunction with this appeal.  Further, he has been accorded 
several examinations which evaluated the severity of his PTSD 
during the pendency of this case.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for PTSD by 
an October 1998 rating decision, evaluated as 10 percent 
disabling, effective June 12, 1998.  Among other things, it 
was noted that there was evidence of stressful events in 
service since the veteran served as a machine gunner in 
Vietnam, and was awarded the Purple Heart.  Thereafter, a 30 
percent rating was assigned by a September 2001 rating 
decision, effective November 1, 2000, while the current 50 
percent rating was assigned by the March 2003 rating 
decision, effective December 5, 2002.  The veteran contends 
that a higher rating is warranted.

In conjunction with the veteran's current increased rating 
claim, various medical records were added to the file which 
cover a period through 2004.  Among other things, these 
records reflect ongoing treatment for the veteran's PTSD.  
These records also reflect that his symptomatology includes 
sleep disturbance, nightmare activity, intrusive thoughts, 
and hypervigilance.

The evidence submitted in support of the veteran's claim 
includes a November 2002 statement from a VA psychologist, 
who noted that she had treated the veteran in over 45 
individual psychotherapy sessions since June 1998.  The 
psychologist stated that the veteran's PTSD was both chronic 
and severe, manifesting itself in the following primary 
symptoms: sleep disturbance; nightmare activity; intrusive 
thoughts; and hypervigilance.  Further, his symptoms remained 
constant, and were worsened by 
financial/familial/environmental stressors, seasonal weather 
triggers, and anniversary dates from Vietnam.  His primary 
method of symptom management was social isolation/withdrawal.  
In addition, the psychologist stated that the veteran's 
physical ill health only worsened his already severe PTSD 
symptomatology, and that his health was comprised by the 
following systemic processes: fibromyalgia, degenerative 
arthritis, and peptic ulcer, as well as pulmonary problems.  

Moreover, the psychologist stated that the veteran's 
deteriorating physical health necessitated that he stop work.  
He had not worked full-time since October 1999, when he was 
employed as a painter for an area apartment complex, then for 
a period of 6 months he worked part-time, painting for an 
area realtor.  However, he was no longer able to meet the 
physical demands of even part-time work, and stopped worked 
altogether in early 2000.

The veteran underwent a VA psychiatric examination in 
February 2003.  Among other things, it was noted that he had 
not worked for several years, but that his biggest 
occupational impairments appeared to be his physical problems 
which he was trying to get worked up for; i.e., he was 
seeking VA benefits for these disabilities.  He expressed 
clear frustration with the process, indicating anger at 
policies and procedures that had negatively impacted him 
regarding delays and so on.  His past medical history was 
significant for degenerative joint disease, fibromyalgia, 
peptic ulcer disease, and PTSD.  Nevertheless, his past 
psychiatric history was negative for inpatient treatment.  
Further, he had no history of suicide attempts, was not on 
any psychotropic medications, and had had outpatient 
counseling on a monthly basis for about 4 to 5 years.  

With respect to his current symptomatology, the veteran 
reported that he continued to have significant problems with 
recurring nightmares and dreams, and indicated that the 
intrusive thoughts about his experiences had heightened in 
the context of the current war environment of the United 
States.  In terms of avoidance symptoms, he reported that he 
continued to put forth quite a bit of effort to not talk 
about his experiences or think about them.  He found it very 
difficult to have thoughts, and tended to have some avoidance 
tendencies in regard to people, crowds, and certain 
environments.  He also experienced a lot of anxiety in terms 
of relationships with others; exhibited clear detachments and 
estrangement feelings; his affect was restricted; and there 
was some evidence of a foreshortened future which the 
examiner considered to be marginal.  Further, the examiner 
stated that it was hard to separate this from the veteran's 
current stress which was largely financial and a poor support 
system, particularly in the context of quitting drinking 
about a year earlier.  For example, all of his friends were 
drinking buddies, and now that he had separated himself from 
that he found himself socially isolated.  True friendship had 
not really been a part of the picture in terms of his overall 
presentation. 

Additionally, he exhibited anhedonic symptoms, although the 
examiner would not describe them as being absolute anhedonia.  
Moreover, the veteran found it difficult to enjoy things.  
The examiner did not pick up on any psychogenic amnesia 
symptoms.  In terms of arousal symptoms, the veteran 
continued to experience exaggerated startle response, and 
clearly exhibited hypervigilant symptoms, which indicated 
that he scoped out his environment, was very careful about 
others, and tended to keep his back to the wall when possible 
and so on.  Irritability was described, and sleep disturbance 
had been chronic and persistent.

Regarding his day-to-day functioning, the veteran did not 
feel capable of functioning very well at this point in time.  
He reported that he suffered from a lot of pain, including 
his fibromyalgia.  Further, he reported that he was up and 
down, that he tended to watch TV for the most part, quite a 
bit.  He also reported that he generally did not get up until 
noon, had restless sleep patterns, and did not even try to go 
to sleep until early in the morning.  Moreover, he reported 
that after getting up and watching TV, he would "eat pain 
pills, smoke a joint, jack-off and basically sit around" 
until he had to go back to bed.  He was generally somewhat 
isolated, and did not seem to have many meaningful 
interactions with others.  In addition, he felt stressed 
about his financial problems.  It was noted that he had been 
clean of alcohol for a year now, which was certainly a 
positive step in the right direction.  His biggest stressors 
appeared to be his emotional problems and pain.

On mental status examination, it was noted that the veteran 
presented for evaluation in a timely fashion, and that he was 
casually dressed and groomed.  He appeared to be distressed 
and somewhat irritable throughout the evaluation, although it 
was noted that he was very cooperative and polite with the 
examiner.  Further, he was found to be alert and oriented.  
He was also found to be reliable.  There was no indication of 
any unusual mannerisms or tics, and he displayed pretty good 
eye contact.  Although his speech was somewhat pressed at 
times, it was otherwise unremarkable.  There were no signs or 
indications of any bipolar illness.  He described his mood as 
irritable, and he appeared anxious at times.  However, the 
examiner saw no restriction in the veteran's affect.  

Moreover, the veteran denied any suicidal or homicidal 
thoughts, but indicated that he would get so rageful at times 
that he could kill someone.  Nevertheless, the examiner noted 
that he had reviewed this with the veteran, and that there 
was no indication of this being true homicidal thoughts.  
Rather, he used this as an expression, there was no specific 
plans to hurt anyone, and he had shown no signs of homicide, 
etc.  In fact, the examiner emphasized that he had reviewed 
this at great length and was confident that there were no 
true homicidal thoughts nor was there any real fantasies that 
the examiner could pick up on.  The veteran's thought process 
was clear, coherent, and goal-directed.  Thought content was 
found to be free of any obsessions, compulsions, delusions, 
or hallucinations.  There was no evidence of any major 
concentration or memory disturbances.  Judgment and insight 
were "felt to be there."  There was no indication he would 
not be able to manage any funds that he would otherwise be 
entitled to.

Based on the foregoing, the examiner diagnosed continued 
evidence of PTSD.  The veteran's psychosocial and 
environmental stressors were underdeveloped psychosocial 
support system, financial difficulties, and chronic pain.  
Further, the examiner assigned a GAF score of 50 to 60.  It 
is noted that GAF scores of 41 to 50 reflect serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  GAF scores of 51 to 60 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV).

Outpatient treatment records from April 2003 note that the 
veteran's PTSD and depressive symptomatologies had been even 
more severe than before.  He reported that he had 
contemplated suicide, but thought his inaction meant he was a 
"coward."  At present time, he did not have intent to 
commit suicide, and was willing to contract with psychologist 
to seek immediate assistance should his suicidal thoughts 
change to include method and/or intent.  In addition, it was 
noted that his financial situation remained dire, and his 
physical health was ever-worsening, making even simple 
movement and ambulation difficult.  Similar findings were 
noted in subsequent records date in May 2003.  Additional 
outpatient treatment records from that same month noted on 
mental status examination that he was casually dressed, 
cooperative, and that he walked with a cane.  His speech was 
normal in tone and volume.  He did have a certain degree of 
cynicism in his attitude, with tendency to minimize his own 
issues.  Further, he admitted to current flashbacks.  
Diagnoses were PTSD, and depression not otherwise specified.

Also in May 2003, the veteran underwent a VA aid and 
attendance examination, at which it was noted, in part, that 
he was alert and oriented, cooperative, jovial, had good eye 
contact, and was well-groomed.  He was found to be depressed, 
and to have anxiety issues.

The veteran subsequently underwent a new VA psychiatric 
examination in September 2003, which was conducted by the 
same examiner as in February 2003.  At this examination, it 
was noted that there had been no interval change in his 
military/occupational history, past medical history, nor his 
past psychiatric history.  Regarding his current 
symptomatology, he continued to have significant problems 
with anxiety and nervousness, PTSD, as well as recurring 
nightmares and dreams.  He remained with quite a bit of 
attachment and estrangement issues, although he did have some 
limited friendships.  He continued to feel overwhelmed with 
significant financial problems, with bill collectors calling 
on the phone, credit card debts, and so on.  

Further, it was noted that he had finally quit drinking, and 
reported he had been clean for more than a year.  He had also 
recently been able to stop his chronic cannabis abuse times 4 
months.  He reported that he stopped this and did feel 
better, but he was not anywhere near where he needed to be 
overall.  Moreover, he continued to exhibit avoidance 
symptoms, and did not seem to enjoy a lot of things in life.  
Affect remained restricted.  In addition, he continued to 
exhibit arousal symptoms, such as sleep problems.  Although 
the sleep problems had improved with medications, he remained 
somewhat irritable.  Concentration was poor, and he continued 
to have startle problems as well as exhibit hypervigilant 
symptoms.

In terms of a typical day, the veteran reported that he still 
had quite a bit of problems "with life."  He reported that 
"I plan on living by myself in the woods someday somewhere.  
I'm going to get a dog and do just that."  His medical 
problems were "real bad," and he reported significant 
problems with pain in his legs.  It was reiterated that he 
had quite a bit of financial problems, and that he got worked 
up about it.  He reported that he forced himself to get up 
and take his medications.  He also reported that he did watch 
quite a bit of TV.  Although he tried to get up and do 
things, he had a lot of emotional feelings that were anxious 
in nature, as well as physical problems that prevented him 
from functioning as well as he otherwise might.  

It was noted that he had planned moving early this past 
summer, and had sold his furniture, but he had not gotten out 
of his apartment and was living with some chairs and some 
cardboard boxes and so on.  He did spend some time taking 
care of minimal things around the house, keeping it somewhat 
clean so he did not "fall over things."  He also reported 
that he planned to be a gold prospector, but realized he 
probably could not make a living from that.  Moreover, he did 
try to get out of the house, and indicated he was not 
housebound.  In fact, he indicated that he got out "at least 
once a day."  He reported that he would go get a newspaper 
or visit some friends, but that his legs were so weak he just 
could not make it a lot of times.  It was noted that he 
really seemed to have quite a bit of physical problems.  It 
was further noted that he had a few acquaintances and 
friends, but generally did not get out as much as he 
obviously could.  He did go a block or two to visit some of 
his friends.  He was overwhelmed about financial problems.

On mental status examination, the veteran was again noted as 
presenting to the evaluation in a timely fashion, and that he 
was casually dressed and groomed.  Although he appeared to be 
in no acute distress at this examination, he did appear 
somewhat dysphoric, appearing slightly anxious.  He was found 
to be a reliable historian.  There were no unusual mannerisms 
or tics, and he displayed pretty good eye contact.  Speech 
was found to be normal.   His mood was described as okay.  
Affect was somewhat anxious appearing.  Nevertheless, thought 
processes were clear, coherent, goal directed, and logical.  
Thought content was free of any obsessions, delusions, or 
hallucinations.  He was alert and oriented.  There was no 
evidence of any major concentration or memory disturbances.  
His judgment and insight were felt to be pretty good.

Based on the foregoing, the examiner again diagnosed 
continued evidence of PTSD.  Psychosocial and environmental 
stressors were underdeveloped psychosocial support system; 
substantial financial problems; and a lot of medical 
problems, particularly with fibromyalgia, leg.  A GAF score 
of 45 to 55 was assigned.  Further, the examiner opined that 
he did not think the veteran could be considered 
"housebound," although he certainly had impairments.  The 
examiner noted that the veteran tried to get out because he 
realized that he needed to, but he was quite limited 
secondary to his physical problems which contributed 
substantially to his being unable to get around.  Although 
the veteran did seem somewhat better with respect to sleep 
and anxiety secondary to his medication, overall he continued 
to exhibit classic PTSD symptoms and felt pretty impaired.  
The examiner also noted that functioning appeared to be 
pretty impaired, but if he added the medical problems which 
were contributing to the dysfunction, it would be much more.  
Moreover, the examiner did not think the veteran was 
completely capacitated with respect to work if he was 
physically well; that is, if his physical status improved 
substantially, the examiner thought it was possible the 
veteran might be able to work, but he would always struggle 
somewhat because of his emotional problems.  The examiner 
also stated that the veteran's emotional problems and 
physical dysfunction made it very difficult to function.  
However, the examiner emphasized that the GAF score he 
assigned did not include the veteran's physical dysfunction, 
only his emotional status.

The veteran also underwent a new VA aid and attendance 
examination in September 2003, which noted, in part, that he 
had no difficulty with activities of daily living; that he 
did his own cooking and grocery shopping; and that he had no 
restrictions that prevent him from getting out of the house 
to go to the grocery store or any other errands that he would 
need to run.  A typical day involved getting up, preparing 
some breakfast, usually sitting and watching TV.  He would 
walk a block to get a newspaper.  However, he reported that 
no physical problem prevented him from leaving the house.  He 
did choose not to leave, and reported that he did not like to 
deal with people if he did not have to.  In addition, it was 
noted that he was casually dressed on this examination.  

Outpatient treatment records from October 2003 stated that 
the veteran's situation remained dire, that his PTSD 
symptomatology was extremely severe, that his finances were 
meager, and that he could not work because of physical 
travail.  He remained isolative as a way to cope with 
symptomatology.  Moreover, it was noted that he was 
particularly troubled by sleep disturbance, nightmare 
activity, intrusive thoughts, hypervigilance, and flashbacks.  

Outpatient treatment records from November 2003 note that the 
veteran reported, in part, that he was crying a lot for 
anything, reported a few nightmares and intrusive thoughts, 
and was preoccupied with the Vietnam War.  He hardly 
socialized with people.  Further, he became paranoid at 
times, but heard no voices.  He was not suicidal, with no 
plans or intent.  Moreover, he was not homicidal, and had no 
mood swings.  He was preoccupied about settling his claims 
for VA pension.

Records from later in November 2003, as well as December 2003 
and January 2004 note that the veteran's symptomatology 
remained severe, and that he was particularly troubled by 
sleep disturbance, nightmare activity, flashbacks, intrusive 
thoughts, and hypervigilance.

Outpatient treatment records from February 2004 note that the 
veteran was doing well overall, and that he had been feeling 
much better since starting antidepressant medications.  His 
mood was generally much better, and fairly good.  He had been 
sleeping much better as well, 8 or more hours per night with 
fewer nightmares about Vietnam.  Further, he did not seem to 
be having frank flashbacks of Vietnam.  

He was found to be well-developed, well-nourished, in no 
acute distress, and maintained good eye contact.  His speech 
was normal pattern, no FTD.  His affect was neutral to 
euthymic, appropriate.  In addition, he denied suicidal 
ideation, visual hallucinations, and delusions.  He did 
report occasional audio hallucinations, hearing what sounded 
like people outside his house talking about him, in the 
evening.  This occurred rarely, and less than before he began 
taking the current psychotropic medications.  He was alert 
and oriented times 3.  The physician diagnosed depression in 
remission, and PTSD, with moderate symptoms.  

However, records dated 3 days later by a psychologist noted 
that his symptomatology remained very problematic; that he 
was sequestered in his house, isolating himself, and 
struggling to manage his symptoms.  It was noted that his 
chronic pain and discomfort was worsening.  It was also noted 
that he knew he could no longer work from attempts to do so.  
He was sleeping slightly better since being placed on 
psychotropic medications, which he considered a blessing.  
Nevertheless, he continued to have intense nightmare 
activity, especially of "patrols" in Vietnam, and of 
firefights and other horrific events of memory.  Moreover, he 
had intrusive thoughts of Vietnam all the time, and was 
hypervigilant.  He had little contact with his family, and it 
was noted his financial situation had been and was dire.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.  Under this formula a 30 percent disability rating 
is in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations provide that when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the competent medical evidence 
clearly reflects that the veteran's service-connected PTSD is 
manifest, in part, by symptoms of depression (depressed 
mood), anxiety, and chronic sleep impairment to include his 
recurrent nightmares.  However, this specific symptomatology 
is recognized as part of the criteria for a schedular rating 
of 30 percent.  Consequently, this symptomatology does not 
support the veteran's claim for a rating in excess of 50 
percent.

The Board also acknowledges that the veteran's PTSD has 
resulted in occupational and social impairment, and that the 
outpatient treatment records frequently refer to his symptoms 
as being severe.  Although the record reflects that his 
physical disabilities are the reason he stopped working, the 
examiner who conducted the VA psychiatric examinations noted 
on the September 2003 examination that even if the veteran 
were able to work he would still struggle somewhat because of 
his emotional problems.  Moreover, the examiner assigned GAF 
scores indicating occupational and social impairment, which 
he stated in September 2003 were based upon the emotional 
problems only, and did not include the physical problems.  
The examiner also noted on the February 2003 examination that 
the veteran did not seem to have many meaningful interactions 
with others.  Nevertheless, the examiner did acknowledge that 
the veteran would be able to work if his physical condition 
improved, even though he would still have problems due to the 
PTSD.  Further, the GAF scores indicate moderate to serious 
occupational and social impairment.  

Similarly, the February 2004 outpatient records described his 
PTSD symptoms as moderate.  In addition, the Board notes that 
the September 2003 examination noted that he did have some 
limited friendships/a few acquaintances and friends, and that 
he would sometimes visit them during the day.  Therefore, the 
Board finds that this level of impairment is indicative of 
reduced reliability and productivity, as well as difficulty 
in establishing and maintain effective work and social 
relationships.  As such, the veteran's occupational and 
social impairment is adequately reflected by the current 50 
percent rating, and is not of such severity as to warrant a 
rating in excess of 50 percent under Diagnostic Code 9411.

The Board finds that the veteran does not have deficiencies 
in judgment and/or thinking, at least not to the severity 
necessary for a rating in excess of 50 percent.  For example, 
his thought process was found to be clear, coherent, and 
goal-directed on both the February 2003 and September 2003 VA 
psychiatric examinations.  In addition, his though content 
was found to be free of any obsessions, delusions, or 
hallucinations on these examinations, and there was no 
evidence of any major concentration or memory problems.  
Moreover, the September 2003 examination found that his 
judgment and insight were pretty good.  Although a February 
2004 outpatient note indicated that the veteran reported 
occasional auditory hallucinations of hearing people outside 
his house talking about him, this only occurred rarely and 
less than before he began his medication.

The Board further finds that the veteran's service-connected 
PTSD is not manifest by symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or the inability to 
establish and maintain effective relationships.

The February 2003 VA psychiatric examination noted that the 
veteran had no history of suicide attempts.  Although the 
April 2003 outpatient treatment records noted that he had 
contemplated suicide, he had no current plans or intent.  
Moreover, the November 2003 outpatient treatment records 
noted that he was not suicidal - no plans or intent.  
Therefore, the Board finds that his PTSD is not manifest by 
suicidal ideation.

The Board also finds that the veteran's PTSD is not manifest 
by his speech being intermittently illogical, obscure, or 
irrelevant.  Although his speech was noted as being somewhat 
pressed at times on the February 2003 VA psychiatric 
examination, it was otherwise unremarkable.  His speech was 
found to be normal in tone and volume on the May 2003 
outpatient treatment records.  Further, his speech was found 
to be normal on the September 2003 VA psychiatric 
examination, and to have a normal pattern in the February 
2004 outpatient treatment records.

The Board acknowledges that the medical evidence has 
consistently shown the veteran's PTSD is manifested by 
hypervigilance, intrusive thoughts, and exaggerated startle 
response.  Nevertheless, the record does not show that this 
symptomatology is of such severity to constitute obsessional 
rituals which interfere with routine activities, nor near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  For 
example, the veteran's thought content was found to be free 
of obsessions on both the February 2003 and the September 
2003 VA psychiatric examinations.  He was also found to be 
free of compulsions on the February 2003 examination.  He had 
no unusual mannerisms or tics on these examinations.  
Further, the September 2003 VA aid and attendance examination 
noted that he had no difficulty with activities of daily 
living.  Moreover, the September 2003 VA psychiatric 
examination noted that despite his physical problems he did 
take care of minimal things around the house.

The Board also acknowledges that the veteran was found to be 
irritable on both the February 2003 and September 2003 VA 
psychiatric examinations.  However, the record does not 
indicate that this irritability is of such severity as to 
constitute impaired impulse control.  For example, there is 
no evidence that this irritability has resulted in periods of 
violence.  Although he commented on the February 2003 
examination that there were times he felt like he could kill 
someone, the examiner emphasized that this was just an 
expression, that there were no specific plans to hurt anyone, 
that he showed no signs of homicide, and that he was 
confident there were no true homicidal thoughts nor were 
there any real fantasies.  Moreover, the examiner noted that 
even though the veteran was somewhat distressed and 
irritable, he was cooperative and polite.  Further, the 
November 2003 outpatient treatment records found that he was 
not homicidal, and had no mood swing.

The Board notes that the veteran was found to be alert and 
oriented on the February 2003 VA psychiatric examination, the 
May 2003 VA aid and attendance examination, and the September 
2003 VA psychiatric examination.  Further, the February 2004 
outpatient treatment records found him to be oriented times 
3.  Thus, his PTSD has not resulted in spatial 
disorientation.

The Board also finds that the veteran's PTSD has not resulted 
in the neglect of personal appearance and hygiene.  He was 
noted as being casually groomed on both the February 2003 and 
September 2003 VA psychiatric examinations, as well as on the 
September 2003 VA aid and attendance examination.  In 
addition, the May 2003 VA aid and attendance examination 
found him to be well-groomed.

As detailed above, the Board has already acknowledged that 
the veteran's PTSD has resulted in occupational and social 
impairment, but that the level of this impairment is 
adequately reflected by the current schedular rating of 50 
percent.  The evidence in support of this finding includes 
the fact that the September 2003 VA psychiatric examination 
determined that the veteran would be able to work if his 
physical condition improved, even though he would still have 
problems due to his PTSD; the GAF scores assigned on the 
February and September 2003 psychiatric examinations indicate 
moderate to serious occupational and social impairment; a 
February 2004 outpatient record described his PTSD symptoms 
as moderate; and the fact that the September 2003 VA 
psychiatric examination noted that he did have some limited 
friendships/a few acquaintances and friends whom he would 
sometimes visit during the day.  Accordingly, this evidence 
reflects that his PTSD has not resulted in difficulty in 
adapting to stressful circumstances such as work or a 
worklike setting, nor the inability to establish and maintain 
effective relationships, at least to the extent necessary to 
warrant a rating in excess of 50 percent under Diagnostic 
Code 9411.

The Board notes that the outpatient treatment records from 
the latter part of February 2004 described the veteran as 
being sequestered in his house, isolating himself, and 
struggling to manage his symptoms.  However, this record is 
inconsistent with the findings made just 3 days earlier, as 
well as the additional medical records on file.  Moreover, VA 
regulations mandate that when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (Emphasis added).  

The Board further notes that the record does reflect that the 
veteran has significant financial problems.  Although the 
Board is sympathetic with his situation, the focus of this 
decision is the severity of his service-connected PTSD as 
demonstrated by the competent medical evidence.  Here, the 
medical evidence establishes that the severity of his PTSD is 
adequately reflected by the current 50 percent rating, and 
that his unemployment is primarily due to physical 
disabilities which are not the subject of this appeal.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  The evidence reveals that the veteran 
is not working due to physical problems, and that his PTSD, 
in and of itself, would not prevent employment.  Furthermore, 
the evidence does not establish that the veteran has required 
hospitalization for PTSD.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, the Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran contends that his peptic ulcer disease developed 
secondary to his service-connected PTSD.

The Board notes that there were no findings indicative of 
peptic ulcer disease in either the veteran's service medical 
records, nor on an October 1988 VA Agent Orange protocol 
examination.  Moreover, the VA examination found that both 
the gastrointestinal (GI) and genitourinary (GU) systems were 
negative for disease or defect.  In fact, the May 2003 and 
September 2003 VA aid and attendance examinations noted that 
the first competent medical evidence of gastroesophageal 
reflux disease (GERD) and peptic ulcer appeared to be an 
upper GI series done in 1999 which indicated a possible ulcer 
in the duodenum.  These examinations also noted that he took 
medication every day, and that if he missed a dose he had 
terrible acid reflux and stomach discomfort.  The May 2003 VA 
aid and attendance examination diagnosed GERD with 
questionable peptic ulcer disease on upper GI in 1999.  
However, this examiner also noted that if he missed his 
medication, "certainly he has symptoms and certainly PTSD 
anxiety can contribute to the symptoms."  (Emphasis added).  

In light of the May 2003 VA examiner's statement, it does 
appear that the veteran's PTSD may be aggravating his 
symptoms of GERD and/or peptic ulcer.  However, it is unclear 
from this statement whether the examiner meant a permanent 
aggravation of the underlying condition, or only a temporary 
flare-up.  Further, the examiner noted that even though the 
veteran's VA medical records were reviewed, the claims file 
was not available.  Therefore, the Board finds that 
clarification is necessary as to the etiology of the 
veteran's peptic ulcer disease, and whether the veteran 
actually has this condition or if his symptoms are due to 
GERD or some other stomach disorder.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds 
that an examination is necessary in order to confirm whether 
the veteran's current peptic ulcer disease is causally 
related to his service-connected PTSD.  See also Colvin, 
supra (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his peptic ulcer disease and/or GERD.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
his purported peptic ulcer disease.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.  
Following examination of the veteran, the 
examiner must state whether the veteran 
does have peptic ulcer disease, or 
whether his stomach complaints are 
attributable entirely to GERD or some 
other disorder.

For any stomach disability found to be 
present, the examiner must provide an 
opinion as to whether it is as likely as 
not (50 percent or greater likelihood) 
that it is causally related to the 
service-connected PTSD.  The examiner 
should also address whether it is as 
likely as not that the service-connected 
PTSD aggravates the stomach disability, 
meaning a permanent increase in the 
underlying disability beyond its normal 
progression.

If the examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished an 
SSOC, which addresses all of the evidence obtained after the 
issuance of the last SSOC in February 2004, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


